Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00559-CR

                                Carmelina Ornelas VALENZUELA,
                                            Appellant

                                                v.
                                           The STATE
                                       The STATE of Texas,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B10726
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 8, 2015

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Carmen Ornelas Valenzuela pled guilty to the second degree felony offense of Possession

of a Controlled Substance in Penalty Group 1, 4-200 grams, and was placed on deferred

adjudication for a period of five years. An initial “Motion to Proceed” resulted in Valenzuela’s

deferred adjudication being continued and extended for one year. Thereafter, the State filed a

second “Motion to Proceed” alleging that Valenzuela violated several conditions of her original

deferred adjudication community supervision order. Valenzuela pled “not true” to the alleged

violations. The trial court found that Valenzuela violated the conditions of her community
                                                                                       04-14-00559-CR


supervision as alleged, adjudicated Valenzuela guilty, and revoked her community supervision.

The court sentenced Valenzuela to eleven years’ imprisonment. Valenzuela was also assessed

court costs in the amount of $70.00. She now appeals.

       Valenzuela’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal has no merit. Counsel provided Valenzuela with a copy of the brief and informed her

of her right to review the record and to file her own brief. See Nichols v. State, 954 S.W.2d 83,

85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Valenzuela did not file a pro se brief. After reviewing the

record and counsel’s brief, we agree that the appeal is frivolous and without merit.

       Accordingly, the judgment of the trial court is affirmed, and appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Valenzuela wish to seek further review of this case by the Texas

Court of Criminal Appeals, Valenzuela must either retain an attorney to file a petition for

discretionary review or Valenzuela must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the later of: (1) the date of

this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                  Rebeca C. Martinez, Justice

Do not publish



                                                -2-